Citation Nr: 1302456	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant; F. K., the appellant's friend


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to April 1952.  The Veteran died in December 1969.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appellant testified at a Travel Board hearing before the undersigned Veteran Law Judge in October 2012.  A transcript of that hearing has been reviewed and associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The request to reopen the claim of service connection for the cause of the Veteran's death, being granted herein, the issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO decision of December 1969 denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant was notified of her appellate rights, but did not timely appeal.

2. Evidence received since the Board decisions does relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death, and as such, this claim is reopened.


CONCLUSION OF LAW

1. The December 1969 decision denying appellant's claim for service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. New and material evidence having been received, the appellant's claim for service connection for the cause of the Veteran's death, is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

I. New and Material Evidence

The appellant seeks to reopen a previously denied claim to service connection for the cause of the Veteran's death.

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002). Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

At the outset, the Board notes that in the August 2008 rating decision, the appellant's claim was not treated as a new and material evidence issue.  However, despite the determination made by the RO, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the appellant's appeal, the Board must decide whether the appellant has submitted new and material evidence to reopen claim of entitlement to service connection for the Veteran's cause of death.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Prior to the current claim, the appellant's claim for entitlement to service connection for the Veteran's cause of death was denied in a December 1969 rating decision, which determined that the service records did not indicate the Veteran was diagnosed with a mental disorder, and that he did not claim for service connection during his lifetime.  The appellant did not appeal; accordingly, the December 1969 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  The evidence of record on file at the time of the December 1969 rating decision was service treatment records and statements from the appellant.

The appellant submitted an application to reopen the claim of service connection for the Veteran's cause of death in October 2007, which was denied by the RO in August 2008.  The appellant timely appealed this decision.

The evidence submitted since the December 1969 rating decision includes a statement from the Veteran's brother, E. S., and testimony at the October 2012 Board hearing.  The newly submitted evidence raises the possibility the Veteran may have had a mental disorder that stemmed from service. 

In an October 2012 letter, the Veteran's brother stated that upon the Veteran's separation from the military, they were employed together at the Standard Coosa Thatcher Company for seven years.  E. S. reported the Veteran complained often of lacking of sleep and feeling anxiety.  He stated the Veteran was seeing psychiatrist and attending counseling sessions.  The Veteran spent two weeks at the Moccasin Bend Psychiatry Hospital in November 1969, a month prior to his death.  See E.S. letter, dated October 2012.

The appellant was afforded a VA Board hearing in October 2012 where she testified the Veteran was a different person when he returned from the military than who he was when he entered service.  The appellant testified he was unable to sleep at night and was anxious.  The appellant stated the Veteran experienced flashbacks and intrusive memories.  She stated the Veteran described a parachute incident where many soldiers did not survive at a reservoir in Korea during service.  The Veteran experienced shell shock.  See Board hearing transcript, dated October 2012.

The appellant stated the Veteran was receiving treatment at Moccasin Bend Psychiatric Facility where he was an inpatient for about two weeks.  She stated he was taking medications for anxiety.  She did not recall whether there was a specific occurrence which led him to receive treatment at Moccasin Bend Psychiatric Facility.  Two weeks after he was discharged, the Veteran committed suicide.  The appellant stated the authorities determined it was a self-inflicted gunshot wound.  Id.

The appellant's friend, F. K., also testified that her brother-in-law, D. K. (who is now deceased), and his family lived across the street from the appellant and her family when the Veteran committed suicide.  F. K. testified that D. K. would often tell her that he would witness the Veteran "walking, just walking and walking, walking and that he was... shell shocked and that at times he noticed that [the Veteran] would be talking to himself... he also said that there was a time or two that he confided in him that he kept seeing things, dead people.  Id.

The lay evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because the statements of the appellant, E. S., and F. K., constitute evidence that the Veteran's may have had a mental disorder related to his military service, which was the reason service connection was denied previously.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Given the new evidence that the Veteran, who had combat status, was observed with symptoms suggestive of a mental disorder in the years after his return from service, the Board determines that such raises a possibility of substantiating the appellant's claim.  Consequently, the claim for entitlement to service connection for the cause of Veteran's death is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for the cause of the Veteran's death, is reopened and, to that extent only, the appeal is granted.







REMAND

The Board's review of the evidence of record reveals that further development on the matter of entitlement to service connection for the Veteran's cause of death is warranted.

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2012); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) ( § 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct ") (emphasis added); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) ( § 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness). 

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide. The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2012).

The appellant contends that the Veteran was mentally unsound as a result of a mental disorder arising from his military service.  The Veteran's Death Certificate documents he died on December [redacted], 1969, from a self-inflicted gunshot wound.  The Veteran's DD 214 reveals he was awarded the Combat Infantryman Badge.

As previously stated, the appellant testified that the Veteran was hospitalized at the Moccasin Bend Psychiatric Facility where he was an inpatient for about two weeks.  She stated he was taking medications for anxiety.  The Veteran committed suicide two weeks after he was discharged.  See Board hearing transcript. 

The appellant and her representative stated that the treatment records from Moccasin Bend Psychiatric Facility were unavailable.  However, the Board finds another attempt must be made to obtain these records and associated them with the claims file.  

Furthermore, in support of the appeal, the appellant is advised to submit additional evidence, to include medical statements, showing the Veteran was unsound and experienced circumstances which could lead a rational person to self-destruct.  This includes any statements which speak to the Veteran's behavioral changes and mood as they have observed it.  The appellant, the Veteran's brother (E. S.), and a friend (F. K.) have both stated the Veteran was not himself upon separation from service but more detail is needed describing his observable symptoms and his relationships with his family, friends, and coworkers, as well as any documents of prescription medications the Veteran was using prior to his death, and the Veteran's work history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The AMC should take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file, specifically the Moccasin Bend Psychiatric Facility.  

The AMC should contact the appellant and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his mental health which have not yet been identified. 

After the appellant has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her an opportunity to obtain and submit those records for VA review.

The appellant should be advised that she may submit additional evidence, to include medical statements, showing the Veteran was unsound and experienced circumstances which could lead a rational person to self-destruct.  This evidence includes any statements which speak to the Veteran's behavioral changes and mood as they have observed it, which covers the period from the Veteran's separation from service to the date of his death.  These statements should also contain the details describing the Veteran's observable symptoms, his relationships with his family, friends, and coworkers, as well as any documents of prescription medications the Veteran was using prior to his death, and the Veteran's work history.

2. After completion of the foregoing and undertaking any further development deemed warranted by the record, to include obtaining a medical opinion if warranted, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


